WoRley, Chief Judge,
dissenting.
I am unable to agree with the result reached by the majority. In my opinion the floor polishers are no more specifically provided for under paragraph 353 as articles having as an essential feature an electric element or device than under paragraph 339 as household utensils. Not only do they clearly fall within the language of both paragraphs, and it is obvious that each paragraph embraces a wide variety of other articles, but it is expressly agreed they are chiefly used in the home. Thus it would seem proper to apply the well-settled' rule that a use provision ordinarily takes precedence over an eo nomine or descriptive provision, United States v. Lansen-Naeve Corp., 44 CCPA 31, C.A.D. 632, and cases there cited, even if, as suggested by the majority, that rule is to be applied only where the question of classification is otherwise in balance. I think the presumption that Congress intended to classify articles by use rather than by name or description, where they come within the language of paragraphs of both types, is entitled to substantially more weight than it is accorded here. As stated in Lansen-Naeve, the rule requires classification in the use paragraph “unless there is a clearly expressed congressional intent to the contrary.” I do not think the instant record establishes such a clear congressional intent.
The majority view as to long-continued administrative practice seems to be based largely on conjecture, rather than any actual evidence that floor polishers were classified under paragraph 353 for any substantial period. Moreover, I am aware of no judicial or legislative ratification of the supposed administrative practice; even so, such practice, if erroneous, does not necessarily become legally sacrosanct merely because it is venerable. C. J. Tower & Sons v. United States, 44 CCPA 41, C.A.D. 634.
I do not think the evidence here is sufficient to discharge the importer’s burden of proving the collector’s classification wrong and the claimed classification right. I would reverse.
.Johnson, J., joins in this dissent.